COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Hector Cortez v. Veronica Garza Cortez

Appellate case number:      01-19-00296-CV

Trial court case number:    12-DCV-199184

Trial court:                505th District Court of Fort Bend County

       Appellant, Hector Cortez, has filed a pro se motion asking the Court to decide this
case on the briefs, to reverse the trial court’s judgment, to dismiss any late brief filed by
appellee, Veronica Garza Cortez, and to set oral argument if the Court determines it is
necessary. The Clerk of this Court has already notified appellee that failure to file a brief
may result in the court setting this appeal for submission without an appellee’s brief.
Accordingly, the Court denies appellant’s motion.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: ___December 19, 2019